Citation Nr: 1700828	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  09-20 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left eye disability.



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 1977 to March 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO), which denied, in part, service connection for a left eye disability, left ear hearing loss, low back disability and residuals of a herniorrhaphy.

In June 2013, the Board denied the claim for a left ear hearing loss, but remanded the claims for a left eye disability, low back disability and residuals of a herniorrhaphy for additional development.  Thereafter, in an August 2013 rating decision, the claims for a low back disability and residuals of a herniorrhahy were granted effective December 1, 2006, and assigned initial ratings of 10 percent for each disability.  This action constituted a full grant of the benefits sought, and the claims for service connection for a low back disability and residuals of a herniorrhaphy are no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The Board also notes that in a February 2014 properly executed VA Form 21-22, the Veteran appointed The American Legion as his representative.  However, in a May 2016 memorandum a representative from The American Legion indicated that the organization refused to act as the Veteran's representative in this matter.  Thereafter, in May 2016 the Board wrote to the Veteran and inquired as to whether he wished to appoint a new representative.  As he did not respond, he is currently unrepresented.  



FINDING OF FACT

The Veteran's left eye disability is not etiologically related to his active duty.


CONCLUSION OF LAW

The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a letter sent in January 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are on file.  Prior to and pursuant to the June 2013 Board remand, all the identified and available records and medical evidence have been obtained in order to make a determination as to this claim.  The Board notes that there were unsuccessful attempts to obtain the private medical treatment records from Dr. Thomas Overberg.  The Veteran was notified of this in September 2013.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, the Veteran has been provided two VA examinations regarding the nature and etiology of his left eye disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification is required.

II. Service Connection

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service in the line of duty or, if pre-existing service, was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2015). 

Service connection on a direct-incurrence basis requires competent and credible evidence showing: (1) the Veteran has the alleged disability or, at the very least, indicating she has at some point since the filing of her claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303 (b) (2015).  This alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309 (a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The relevant medical evidence of record includes the Veteran's STRs.  A review of his STRs reflects that at his January 1977 enlistment examination a clinical evaluation of the Veteran's left eye was normal and there were no reports from the Veteran of a history of any eye problems.  The STRs also show that the Veteran was seen on numerous occasions from April to May 1985 for keratoconjunctivitis of the left eye.  His complaints included pain, blurring, redness, discharge, irritation, photophobia, decreased vision, and itching.  See STRS, dated April 23, April 26, April 29, April 30, May 1, May 2, May 6, and May 28, 1985.  In January 1988, he was seen for a laceration over his left eye after being treated for a dog bite.  At his March 1993 separation examination, the Veteran reported a history of eye trouble.  The clinician at that time noted that the Veteran had conjunctivitis of the left eye in 1985, which had resolved.

The other relevant evidence of record includes VA examinations conducted in May 2012 and July 2013.  At the May 2012 VA examination, the Veteran reported that he was treated for conjunctivitis of the left eye while on active duty.  He stated that at the time of treatment, he was told that he "would go blind" from the condition.  His primary complaint was that he still had spots in front of his vision in the left eye.  The examiner noted that the Veteran was treated for epidemic keratoconjunctivitis of the left eye while on active duty.  He observed that the condition was first noted in April 1985 and that the Veteran was examined a total of seven times between the time of the first diagnosis and May 1985.  The examiner commented that the Veteran was dismissed and returned to active duty following the last examination without any not of permanent or significant complication of the condition at that time.  The examiner further documented that the Veteran's ocular history was significant for photorefractive keratectomy procedures performed on both eyes approximately 10 years ago.  The examiner diagnosed the Veteran with vitreous floaters of both eyes.  He, however, opined that the Veteran's vitreous floaters were not attributable to his previous episode of epidemic keratoconjunctivitis.  The examiner explained that vitreous floaters are most commonly an idiopathic aging change.  

The same VA examiner in July 2013 opined that it was less likely than not that the Veteran's vitreous floaters were attributable to his ocular infection of the left eye suffered in 1985.  The examiner again explained that vitreous floaters are most commonly an idiopathic condition.  At the time of the July 2013 VA examination, the Veteran stated that he has had floaters in both eyes since about 1985, as they were noted after undergoing treatment for epidemic keratoconjunctivitis of the left eye in April and May of 1985.

The medical evidence in this case is unfavorable in terms of attributing the Veteran's current left eye disability to his active service.  In determining whether there is this required attribution, the examiner provided a rationale with consideration of the Veteran's treatment records, his lay statements, the objective physical examination results, and additional medical research.  Thus, the opinion had the proper factual foundation or predicate and is found to be of great probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Further, while the Veteran may believe that his left eye disability is related to service, he is not competent to link it to events he experienced in service.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the etiology of his left eye disability, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  The Veteran is competent to discuss his symptoms, but he does not possess the experience or specialized training needed to choose which incidents have caused his current left eye disability.  Also, his assertions were investigated by competent medical professional and found to be not supportable.  Therefore, his lay opinion that his left eye disability is related to his in-service eye infection is less probative than the medical evidence of record.  The VA examiner, a trained medical professional, explained that vitreous floaters are most commonly an idiopathic aging change and that they were not attributable to the Veteran's in-service episode of epidemic keratoconjunctivitis.  

Additionally, the Veteran's assertion that he has had floaters in both eyes since about 1985 is not credible.  His treatment for epidemic keratoconjunctivitis is extensively documented in the STRs in April and May 1985, including his complaints of pain, blurring, redness, discharge, irritation, photophobia, decreased vision, and itching.  At no time during the course of his in-service treatment did the Veteran mention floaters, despite voicing numerous other subjective symptoms.  Thus, the Board finds the complaints documented during service, contemporaneous with the Veteran's treatment, to be more probative than his statements made many years later in connection with his claim for benefits.   Also of note, on separation examination in March 1993 the Veteran's eye condition was described as resolved.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and his claim of entitlement to service connection for a left eye disability, resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a left eye disability is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


